                            Case 18-11625-LSS                               Doc 509                Filed 12/27/19                  Page 1 of 25




                                                            UNITED STATES BANKRUF I'CY COURT
                                                                       DISTRICT OF DELEWARE



In re Tiiuri. Inc.                                                                                                                             Case no. 18-11625 (KJC)
                                                                                                                                         Reporting Period: August 2019


                                                                  MONTIII.V OE’ER.ATING REPORT
                                      [Kile ividi Court tnid submit copy to United Slates Trustee within 20 day.s after end of month;



Submit copy ofiepon to any official comniiitee appointed in ilie case.

                                                                                                                    Document       Explanation Affidavit/Suppleincnt
REQUIRED DOCUMENTS                                                                            Form No.                  Attached    Attached          Attached

Schedule of Cash Receipts and Disbitrsenienls                                            MOR-1

   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-la                            X
   Schedule of Professional Fees Paid                                                    MOR-lb                            X

   Copies of bank statements                                                                                               X

   Cash disbursements Journals                                                                                             X

Statement ofOperations                                                                   MOR-2                             X
Balance Siieet                                                                           MOR-3                             X

Status of Postpetition Taxes                                                             MOR-4                             X

   Copies of IRS Form 6123 or payment receipt
   Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                     MOR-4                             X

  1-istiiig of aged accounts payable                                                     MOR-4                             X

Accounts Receivable Reconciliation and Aging                                             MOR-5                             X

Debtor Questionnaire                                                                     MOR-5                             X




i declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documesits
are true and correct to the best of my knowledge and belief


  /s'David Jew                                                                                    12/27/2019

Signature of Debtor                                                                           Date




Signature of Joint Debtor                                                                     Date




Sianature of Authorized Individual*                                                           Date




Printed Name of Authorized Individual                                                         Title of Authorized ludividiial




* Auihorizccl individnnl must be nn oiTicci'. director or sharoholdcr if debtor is a coqtoratiou; a partner it debtor
IS a partncr.ship; a manager or member if debtor is a limited liability company.




                                                                                                                                                                         MOR
                  Case 18-11625-LSS               Doc 509        Filed 12/27/19         Page 2 of 25




                                           MONTHLY OPERATING REPORT



                                        GENERAL NOTES AND DISCLAIMER




The financial statements and supplemental information contained herein are unaudited, preliminary, and may not
comply with generally accepted accounting principles (“GAAP”) in all material respects. In addition, the financial
statements and supplemental information contained herein is provided to fulfill the requirements of the Office of the
United States Trustee and have been derived from the books and records of the Debtor.




The results of operations contained herein are not necessarily indicative of results that are expected from any other
period or for the full year and are not reflective of the results of operations, financial position, and cash flow of the
Debtors in the future.




MOR Notes
                         Case 18-11625-LSS          Doc 509         Filed 12/27/19       Page 3 of 25




In re Tintri, Inc.                                                                                      Case no. 18-1 1625 (KJC)
Debtor                                                                         Reporting Period: August 1,2019 to August 31,2019


            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS(UNAUDITED)


                                                         Date Week
                     Cash Receipts          Paid to                      Amount
                                                          Ended


Customer Receivable                       Tintri, Inc.    Various              $0.00



  Total Receipts                                                               $0.00



Cash Disbursements                        Paid by                     Amount


1099s & Outside Labor                     Tintri, Inc.                     $3,825.00
SVB Interest & Fees                       Tintri, Inc.                     $1,821.00
Other Overhead                            Tintri, Inc.                       $825.00
Total Cash Disbursements                                                   $6,471.00




DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLV FEES:

TOTAL DISBURSEMENTS                                                                                                  $6,471.00

   LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                      $0.00

   PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                        $0.00

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                      $6,471.00




                                                                                                                         FORM MOR-t
                     Case 18-11625-LSS             Doc 509       Filed 12/27/19        Page 4 of 25




In re Tintri, Inc.                                                                        Case no. 18-11625(KJC)
Debtor                                                          Reporting Period: August 1, 2019 to August 31,2019

                                   BANK RECONCILIATIONS(UNAUDITED)
                                               Continuation Sheet for MOR-1


Account                                                         Account Number                  Balance

Cash Collateral Account                                                         5091                         $0.00
Adequate Assurance Deposit Account’                                             7808                         $0.00

For Stock Options Account                                                       7412                         $0,00
SVB DIP Account                                                                 5040                      $6,230.00
Analysis Checking                                                               3392                         $0.00

Accounts Payable                                                                8309                         $0.00

Payroll Account                                                                 4131                         $0,00
                1
ESPP Account                                                                    9494                         $0,00

SVB Cash Sweep Account                                                          0629                  $174,770.64


  Total Cash*                                                                                         $181,000.64

See copies of account statements for additional detail
Note: 1. Account closed on June 29, 2019




                                                                                                            FORMMOR-la
                                                Case 18-11625-LSS                    Doc 509          Filed 12/27/19            Page 5 of 25




In re Tintri. Inc.                                                                                                                                            Case no. 18-11625(KJC)
Debtor                                                                                                                         Reporting Period: August 1,2019 to August 31.2019

                                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID


               Retained Professionai                                      Period Covered                         Budgeted Amount(1)          Disbursements           Disbursements

                                                     I                                                                                       Current Period           Total to Date



                                                      August 1,2019 to August 31,2019                                       876,000.00   $                                 875,510.36
Berkeley Research Group
                                                      August 1,2019 to August 31,2019                                       795,000.00                                     758,254.28
Pachulski Stang Ziehl & Jones LLP
Wilson Sonsini Goodrich & Rosati                      August 1, 2019 to August 31,2019                                      580,000.00                                     497,449.98
Kurtzman Carson Consultants LLC                       August 1,2019 to August 31,2019                                       110,000.00                                     110,000.00
Deloitte                                              August 1,2019 to August 31, 2019                                       41,250.00                                      29,122.80
                                                      August 1,2019 to August 31,2019                                        80,000.00                                      80,000.00
Houlihan Lokey*
UCC Carve Out                                         August 1,2019 to August 31,2019                                     1,100,000.00
                                                      August 1,2019 to August 31,2019                                                                                      400,651,62
Womble Bond Dickinson (UCC)
                                                      August 1,2019 to August 31, 2019                                                                                     374,167.69
Alvarez & Marsal(UCC)

Total Professional Fees                                                                                          $        3,582,250.00   $                       $        3,125,156.73


*Paid at close of transaction August 31, 2018




 Note: Total professional fees paid into escrow for the post-petition period to date is $3.582M, consistent with DIP order.
(1) Approved amounts represent the amounts approved by Court orders.

                                                                                                                                                                                      FORM MOR-lb
                            Case 18-11625-LSS                Doc 509         Filed 12/27/19           Page 6 of 25
         svb y
                  SiliconValley Bank                                                  August 2019
                 3003 Tasman Drive                                                     Reporting Activity 08/01 - 08/31             Page 1 of 4
                 Santa Clara, CA 95054

       ADDRESS SERVICE REQUESTED                                                            Managing Your Accounts
                                                                                            i   Phone:                (408)654-4636
      >D3flmh 33ESDSS            □□□!    □'ISnb    lOZ

       TINTRI INC                                                                                Toll-Free:           (800)774-7390
       DEBTOR-IN-POSSESSION
       AOCOUNTS PAYABLE                                                                          Email:               clientservice@svb.com
       303 RAVENDALE DRIVE
       MOUNTAIN VIEW CA 94043                                                                    Online:              www.svb.com




 Summary of Accounts
                               Account Type                                                           Account Number          Ending Baiance
                               Analysis Checking                                                           XXXXXX8309                     $0.00

                               Total Balance                                                                                              $0.00




Analysis Checking - XXXXXX8309
Account Summary
Date               Description
08/01/2019         Beginning Balance                                        $0.00
08/31/2019         Ending Balance                                           $0.00

                   Total debits this period                             $4,650.14
                   Total credits this period                            $4,650.14
                   Service Charge                                           $0.00


Account Activity
                                                                                            Debits                Credits             Balance
 Transaction Date          Description
                                                                                                                                        $0.00
  08/01/2019               Beginning Balance
  08/05/2019               TINTRI D Jew                                                   -$750.00                                    -$750.00

                           ACH OFFSET                                                                                                             ru



  08/05/2019               TRANSFER FROM DDA 3300923392                                                           $750.00               $0.00     D

                                                                                                                                                  rA



  08/13/2019               TINTRI Corodata                                                -$105.57                                    -$105.57    a
                                                                                                                                                  a




                           ACH OFFSET                                                                                                             tr
                                                                                                                                                  -a


  08/13/2019                TINTRI Conslllo                                               -$719.57                                    -$825.14
                                                                                                                                                  J>

                           ACH OFFSET                                                                                                             CO




  08/13/2019                TINTRI D Jew                                                -$1,025.00                                -$1,850.14
                                                                                                                                                  a



                           ACH OFFSET

  08/13/2019               TRANSFER FROM DDA 3300923392                                                       $1,850.14                  $0.00    tr




  08/19/2019                TINTRI D Jew                                                -$1,075.00                                -$1,075.00

                           ACH OFFSET

  08/19/2019               TRANSFER FROM DDA 3300923392                                                       $1,075.00                  $0.00


               Member
                                                              ALL SVB AUDIT CONFIRMATION REQUESTS SHOULD BE
 1=3 FDIC
 E&iMiHtinmo
                                                         SUBMITTED TO CAPITAL CONFIRMATION WWW.CONFIRMATION.COM
 LENDER
                                   Case 18-11625-LSS                           Doc 509              Filed 12/27/19              Page 7 of 25
                                               CHECKS OUTSTANDING

                                                                                                                                  CHECKBOOK RECONCILIATION
DATE                AMOUNT                  DATE              AMOUNT                DATE               AMOUNT
OR #                                        OR#                                     OR#


                                                                                                                        ENTER
                                                                                                                        BALANCE THIS
                                                                                                                        STATEMENT                                         j

                                                                                                                        ADD

                                                                                                                        RECENT DEPOSITS
                                                                                                                        (NOT CREDITED ON
                                                                                                                        THIS STATEMENT)

                                                                                                                                                    $




                                                                                                                        SUBTOTAL                    $


                                                                                                                        SUBTRACT TOTAL
                                                                                                                        ITEMS OUTSTANDING


BALANCE should agree with your checkbook balance after deducting charges and adding credits not shown in your
checkbook but included on this statement as follows;                                                                    BALANCE

Interest-ADD Overdraft-DEDUCT Automatic Payment-DEDUCT Automatic Advance-ADD              Service Charge-DEDUCT

PLEASE REPORT ANY ERRORS OR OMISSIONS PROMPTLY TO US. ERRORS OR OMISSIONS THAT ARE REPORTED WITHIN
THE FIRST 30 DAYS FROM THE DATE OF THE LAST STATEMENT CYCLE ARE USUALLY RESOLVED MUCH MORE QUICKLY
THAN DATED REQUESTS. As a fraud prevention measure, you need to review your statements and report unauthorized use or errors
to us, as explained in more detail below.

If your checkbook and statement do not balance have you;
             Accounted for                             Verified additions and sub                       Compared canceled                  Compared deposit amounts on
    —         bank charges?                            tractions in your checkbook?                     checks to check stub?              statement to your checkbook?

Any charges for imprinted checks include state sales tax computed at the current rate, when applicable. You can call (800) 774-7390 to
request an item or substitute check, or a legible copy. We will without charge provide at least two items (or substitute checks or legible
copies) upon request, with respect to each statement.

                               IN CASE OF ERRORS OR QUESTIONS CONCERNING YOUR ELECTRONIC TRANSFERS
                                                        (For Consumer Clients)
Telephone Silicon Valley Bank at (800) 774-7390 or write us at: Silicon Valley Bank, Attn; Client Services, 3003information
                                                                                                                  Tasman Drive, Santa
                                                                                                                            about a
Clara, CA 95054, as soon as you can, if you think your statement or your receipt is wrong or if you need more
transfer on the statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST statement on which the
error or problem appeared.

       •      Tell us your name and account number (if any).
       •      Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe this is an error or
              why you need more information.
       •      Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation.

 For questions about preauthorized transfers, please contact us at (800) 774-7390.

                                             IN CASE OF UNAUTHORIZED USE OF YOUR CHECKS OR ACCOUNTS
You agree to review your statement and to report unauthorized use (checks or other charges that are forged, altered or other
unauthorized use) or error immediately. Your deposit agreement sets specific times within which you must report unauthorized use or
errors to us. In summary (and subject to special rules that may apply to consumers), if you fail to report unauthorized use or errors to
us within 30 days after your statement is available, you may be liable for subsequent unauthorized use by the same wrongdoer. If you
fail to report within 60 days, you may also be precluded from asserting the unauthorized use or other error against us. Your statement
 is deemed “available" when made available in paper or electronic form. Your deposit agreement or Related Agreements may set
 shorter reporting requirements, such as for ACH services.

                                                                         FAIR CREDIT REPORTING ACT
 We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 may be reflected in your credit report.
                                                                      Member of FDIC and Federal Reserve System.
                      SVB, SVB> and SVB>Find a way are all trademarks of SVB Financial Group. ©2013 Silicon Valley Bank.® All rights reserved.
                                                                                           Rev. 09-01-13
                    Case 18-11625-LSS       Doc 509   Filed 12/27/19       Page 8 of 25
     svb y
              SiliconValley Bank                            August 2019
                                                            Reporting Activity 08/01 - 08/31   Page 3 of 4




Analysis Checking - XXXXXX8309 (continued)

Account Activity (continued)

 Transaction Date   Description                                 Debits               Credits   Balance

 08/26/2019         TINTRI D Jew                              -$975.00                         -$975.00

                    ACH OFFSET

 08/26/2019         TRANSFER FROM DDA 3300923392                                    $975.00       $0.00

 08/31/2019         Ending Balance                                                                $0.00




                                                                                                             rv

                                                                                                             o
                                                                                                             o



                                                                                                             o
                                                                                                             D
                                                                                                             a




                                                                                                             IT




                                                                                                             «a
                                                                                                             a



                                                                                                             <□

                                                                                                             ru




                                                                                                             tr
                                                                                                             o
        Case 18-11625-LSS   Doc 509   Filed 12/27/19       Page 9 of 25
svb y
   SiliconValley Bank                       August 2019
                                            Reporting Activity 08/01 - 08/31   Page 4 of4




                THIS PAGE LEFT INTENTIONALLY BLANK
                           Case 18-11625-LSS              Doc 509         Filed 12/27/19          Page 10 of 25
      i i
                  SiliconValleyBank                                                 August 2019
                 3003 Tasman Drive                                                  Reporting Activity 08/01 - 08/31              Page 1 of4
                 Santa Clara, CA 95054

        ADDRESS SERVICE REQUESTED                                                        Managing Your Accounts
                                                                                              Phone:               (408)654-4636
       >D3aTt,7 332SDSS          □□□!    D'^21'3b   lOZ

        TINTRI INC                                                                            Toll-Free:           (800) 774-7390
        DEBTOR-IN-POSSESSION
        303 RAVENDALE DRIVE                                                                   Email:                clientservice@svb.com
        MOUNTAIN VIEW CA 94043

                                                                                              Online:               www.svb.com




  Summary of Accounts
                               Account Type                                                        Account Number          Ending Baiance
                               Analysis Checking                                                        XXXXXX3392                     $0.00
                               Total Balance                                                                                           $0.00




Analysis Checking - XXXXXX3392
Account Summary
Date               Description
08/01/2019         Beginning Balance                                      $0.00
08/31/2019         Ending Baiance                                         $0.00
                  Total debits this period                         $167,494.43
                   Total credits this period                       $167,494.43
                   Service Charge                                         $0.00


Account Activity
  Transaction Date         Description                                                   Debits                Credits            Baiance

  08/01/2019               Beginning Balance                                                                                         $0.00

  08/05/2019               TRANSFER TO DDA 3300988309                                  -$750.00                                   -$750.00

  08/05/2019               CASH SWEEP REDEMPTION                                                               $750.00               $0.00
                                                                                                                                               fV
                                                                                                                                               □
                                                                                                                                               a
  08/13/2019               TRANSFER TO DDA 3300988309                                -$1,850.14                                -$1,850.14
                                                                                                                                               o
  08/13/2019               CASH SWEEP REDEMPTION                                                            $1,850.14                $0.00     cn




  08/19/2019               TRANSFER TO DDA 3300988309                                -$1,075.00                                -$1,075.00

  08/19/2019               CASH SWEEP REDEMPTION                                                            $1,075.00                $0.00
  08/26/2019               MOBILE DEPOSIT                                                                   $2,094.43           $2,094.43      CO
                                                                                                                                               D



  08/26/2019               MOBILE DEPOSIT                                                                  $37,311.25          $39,405.68      O

                                                                                                                                               aj

  08/26/2019               ANALYSIS SERVICE CHARGE                                   -$1,821.40                                $37,584.28
  08/26/2019               TRANSFER TO DDA 3300988309                                  -$975.00                                $36,609.28      0-
                                                                                                                                               cO



  08/26/2019               CASH SWEEP PURCHASE                                      -$36,609.28                                      $0.00

  08/30/2019               TRANSFER FROM ACCT 3300955091                                                $124,413.61          $124,413.61



              Member
 t=I FDIC
 tSlMHOUSWG
                                                           ALL SVB AUDIT CONFIRMATION REQUESTS SHOULD BE
                                                      SUBMITTED TO CAPITAL CONFIRMATION WWW.CONFiRMATION.COM
 LENDER
                                  Case 18-11625-LSS                           Doc 509                  Filed 12/27/19          Page 11 of 25
                                               CHECKS OUTSTANDING

                                                                                                                                   CHECKBOOK RECONCILIATION
DATE                AMOUNT               I DATE               AMOUNT                 DATE                AMOUNT
OR#                                      1 OR#                                       OR#

                                                                                                                         ENTER
                                                                                                                         BALANCE THIS
                                                                                                                         STATEMENT


                                                                                                                         ADD


                                                                                                                         RECENT DEPOSITS
                                                                                                                       I (NOT CREDITED ON
                                                                                                                       I THIS STATEMENT)
                                                                                                   I
                                                                                                                                                    I $

                                                                                                   1"

                                                                                                                         SUBTOTAL



                                                                                                                         SUBTRACT TOTAL
                                         I                                                                               ITEMS OUTSTANDING


BALANCE should agree with your checkbook balance after deducting charges and' adding credits not shown in your
checkbook but included on this statement as follows:                                                                     BALANCE

Inlerest-ADD Overdraft-DEDUCT Automatic Payment-DEDUCT Automatic Advance-ADD               Service Charge-DEDUCT

PLEASE REPORT ANY ERRORS OR OMISSIONS PROMPTLY TO US. ERRORS OR OMISSIONS THAT ARE REPORTED WITHIN
THE FIRST 30 DAYS FROM THE DATE OF THE LAST STATEMENT CYCLE ARE USUALLY RESOLVED MUCH MORE QUICKLY
THAN DATED REQUESTS. As a fraud prevention measure, you need to review your statements and report unauthorized use or errors
to us, as explained in more detail below.

If your checkbook and statement do not balance have you:
             Accounted for                             Verified additions and sub                        Compared canceled                  Compared deposit amounts on
              bank charges?                            tractions in your checkbook?                      checks to check stub?              statement to your checkbook?

Any charges for imprinted checks include state sales tax computed at the current rate, when applicable. You can call (800) 774-7390 to
request an item or substitute check, or a legible copy. We will without charge provide at least two items (or substitute checks or legible
copies) upon request, with respect to each statement.

                              IN CASE OF ERRORS OR QUESTIONS CONCERNING YOUR ELECTRONIC TRANSFERS
                                                                              (For Consumer Clients)
Telephone Silicon Valley Bank at (800) 774-7390 or write us at: Silicon Valley Bank, Attn: Client Services, 3003 Tasman Drive, Santa
Clara, CA 95054, as soon as you can, if you think your statement or your receipt is wrong or if you need more information about a
transfer on the statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST statement on which the
error or problem appeared.

       •     Tell us your name and account number (if any).
       •     Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe this is an error or
             why you need more information.
       •     Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation.

For questions about preauthorized transfers, please contact us at (800) 774-7390.

                                             IN CASE OF UNAUTHORIZED USE OF YOUR CHECKS OR ACCOUNTS
You agree to review your statement and to report unauthorized use (checks or other charges that are forged, altered or other
unauthorized use) or error immediately. Your deposit agreement sets specific times within which you must report unauthorized use or
errors to us. In summary (and subject to special rules that may apply to consumers), if you fail to report unauthorized use or errors to
us within 30 days after your statement is available, you may be liable for subsequent unauthorized use by the same wrongdoer. If you
fail to report within 60 days, you may also be precluded from asserting the unauthorized use or other error against us. Your statement
is deemed “available” when made available in paper or electronic form. Your deposit agreement or Related Agreements may set
shorter reporting requirements, such as for ACH services.

                                                                         FAIR CREDIT REPORTING ACT
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 may be reflected in your credit report.
                                                                       Member of FDIC and Federal Reserve System.
                      SVB SVB> and SVB>Find a way are all trademarks of SVB Financial Group. ©2013 Silicon Valiey Bank.® Ail rights reserved.
                                                                                            Rev. 09-01-13
                        Case 18-11625-LSS     Doc 509   Filed 12/27/19      Page 12 of 25
        h 9        "J
     ci«il
              I    J

                  SiliconValley Bank                          August 2019
                                                              Reporting Activity 08/01 - 08/31   Page 3 of4




Analysis Checking - XXXXXX3392 (continued)

Account Activity (continued)

 Transaction Date       Description                                Debits              Credits   Balance

 08/30/2019             CASH SWEEP PURCHASE                  -$124,413.61                          $0.00
 08/31/2019             Ending Baiance                                                             $0.00




                                                                                                              D
                                                                                                              O

                                                                                                              ru
                                                                                                              a

                                                                                                              a


                                                                                                              «o

                                                                                                              OJ



                                                                                                              ru
                                                                                                              0-




                                                                                                              o




                                                                                                              r
                                                                                                              CO
    Case 18-11625-LSS   Doc 509   Filed 12/27/19      Page 13 of 25


SiliconValleyBank                       August 2019
                                        Reporting Activity 08/01 - 08/31   Page 4 of4




            THIS PAGE LEFT INTENTIONALLY BLANK
                                                 Case 18-11625-LSS                   Doc 509         Filed 12/27/19         Page 14 of 25

Bf

 svii
                                                                                                                                     August 2019                                       y
                                                                                                                                    Reporting Activity 08/01 - 08/31        Page 1 of 2
           SiliconValleyBank
          3003 Tasman Drive
          Santa Clara, CA 95054

                                                                                                                                         Managing Your Accounts
ADDRESS SERVICE REQUESTED
                                                                                                                                             Phone:           (408)654-4636
TINTRI INC
                                                                                                                                             Toll-Free:       (800)774-7390
303 RAVENDALE DRIVE
MOUNTAIN VIEW CA 94043
                                                                                                                                             Email:            clientservice@svb.com

                                                                                                                                             Online:           www.svb.com


DDA #:     XXXXXX3392                            Target Baiance: $0.00


                                        Messages/Notifications                                                                          Month-End Allocation %

       We are making a change to the timing of your SVB Cash Sweep dividend reinvestment when the
       r* calendar day of the month falls on a weekend or holiday. Effective September 2019, dividends
       wiil reinvest on the T' business day of each month rather than the T'calendar day. This change                                 100%                             H Gov't
       reflects the fact that all SVB Cash Sweep money market funds pay dividends on the T' business                                                                   B Prime
       day. Going forward, your dividend reinvestments wiil be synced to the date the income is paid by                                                                ■ Treasury
       the funds. You will see your August 2019 Cash Sweep dividend reinvest on Tuesday,9/3(Monday,
       9/2 is Labor Day).


SVB Cash Sweep Summary - Account XXXXXX0629
Fund Name                                                   CUSIP                 Ticker                 Avg. Monthly            Month-End                Net Monthly         Avg. Gross
                                                                                                               Balance             Position            Income Earned*               Yield**

                                                            09250C804             BCHXX                    $145,621.79           $174,770.64                   $229.03              1.960%
BiackRock Liquidity:T-Fund Capital
Totals                                                                                                                           $174,770.64                   $229.03


  *    Net Monthly Income Earned represents dividends earned in the current month, which are paid on the first day of the
       following month, less bank sweep fees.
  **
       Avg. Gross Yield is the annualized average 30 day yield gross of any bank sweep fees.



                                                                    MONEY MARKET MUTUAL FUND INVESTMENTS ARE:
        NOT A DEPOSIT - NOT FDIC INSURED - NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY - NOT GUARANTEED BY THE BANK - MAY LOSE VALUE




                                                           SDDO/TDOD S3bTDD STbTOD LSLIEEE EBhOO
                                         Case 18-11625-LSS        Doc 509      Filed 12/27/19      Page 15 of 25

svb
                                                                                                              August 2019
       SiliconValleyBank                                                                                      Reporting Activity 08/01 - 08/31        Page 2 of 2




SVB Cash Sweep Activity - BlackRock Liquidity:T-Fund Capital
                                                                                        Transaction Amount          Price                        Investment Balance
Date                 Transaction Description
08/01/2019           Dividend Reinvest                                                             $357.43          $1.00

08/01/2019           Fee Charged                                                                  ($21.45)          $1.00                               $141,836.50

08/06/2019           Redemption                                                                  ($750.00)          $1.00                               $141,086.50

08/14/2019           Redemption                                                                 ($1,850.14)         $1.00                               $139,236.36

08/20/2019           Redemption                                                                 ($1,075.00)         $1.00                               $138,161.36

08/27/2019           Purchase                                                                   $36,609.28          $1.00                               $174,770.64




                                                     MONEY MARKET MUTUAL FUND INVESTMENTS ARE;
       NOT A DEPOSIT - NOT FDIC INSURED - NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY - NOT GUARANTEED BY THE BANK - MAY LOSE VALUE




                                               EQQD/2D00 T'ltTOO ilbXDO iEiXEEE EStDO
                            Case 18-11625-LSS                 Doc 509         Filed 12/27/19           Page 16 of 25
           svb y
                    SiliconValley Bank                                                  August 2019
                   3003 Tasman Drive                                                    Reporting Activity 08/01 - 08/31             Page 1 of 2
                   Santa Clara, CA 95054

         ADDRESS SERVICE REQUESTED                                                           Managing Your Accounts
                                                                                             i J Phone:                (408)654-4636
        >□^^^DS       3325DSS     □□□!    mSlTb     lOZ

         TINTRI INC                                                                        /ii y Toll-Free:
                                                                                                                       (800) 774-7390
         DEBTOR-IN-POSSESSION
         303 RAVENDALE DRIVE                                                                        Email:             clientservice@svb.com
         MOUNTAIN VIEW CA 94043

                                                                                               ii   Online:            www.svb.com




 Summary of Accounts
                                Account Type                                                            Account Number         Ending Balance
                                Analysis Checking                                                             XXXXXX5040                $6,230.00
                                Total Balance                                                                                           $6,230.00




Analysis Checking - XXXXXX5040
Account Summary
Date                Description
08/01/2019          Beginning Balance                                    $6,230.00
08/31/2019          Ending Balance                                       $6,230.00
                    Total debits this period                                 $0.00
                    Total credits this period                                 $0.00

                    Service Charge                                            $0.00


Account Activity
                                                                                             Debits                Credits              Balance
  Transaction Date          Description
  08/01/2019                Beginning Balance                                                                                        $6,230.00
                            No activity this statement period
  08/31/2019                Ending Balance                                                                                           $6,230.00
                                                                                                                                                    o

                                                                                                                                                    o




                                                                                                                                                    a
                                                                                                                                                    □



                                                                                                                                                    fU
                                                                                                                                                    cr


                                                                                                                                                    nj

                                                                                                                                                    ru



                                                                                                                                                    a




                                                                                                                                                    nj




                                                                                                                                                    0-




                Member
                                                               ALL SVB AUDIT CONFIRMATION REQUESTS SHOULD BE
 t=t FDIC
 toutiHiHnnio
                                                          SUBMITTED TO CAPITAL CONFIRMATION WWW.CONFIRMATION.COM
 LENDER
                                  Case 18-11625-LSS                          Doc 509               Filed 12/27/19             Page 17 of 25
                                               CHECKS OUTSTANDING

                                                                                                                                  CHECKBOOK RECONCILIATION
DATE                AMOUNT                  DATE               AMOUNT               DATE               AMOUNT
OR#                                         OR#           1                         OR#
                                                          i
                                                                        r


                                                                                                                        ENTER
                                                                                                                        BALANCE THIS                $
                                                                                                                        STATEMENT


                                                                                                                        ADD


                                                                                                                        RECENT DEPOSITS
                                                                                                                        (NOT CREDITED ON
              4                                                                                                         THIS STATEMENT)

                                                                                                                                                    $




                                                                                                                        SUBTOTAL



                                                                                                                        SUBTRACT TOTAL
                                                                                                                        ITEMS OUTSTANDING           $

BALANCE should agree with your checkbook balance after deducting charges and adding credits not shown in your
checkbook but included on this statement as follows:                                                                    BALANCE                     $
Interest-ADD Overdraft-DEDUCT Automatic Payment-DEDUCT Automatic Advance-ADD              Service Charge-DEDUCT

PLEASE REPORT ANY ERRORS OR OMISSIONS PROMPTLY TO US. ERRORS OR OMISSIONS THAT ARE REPORTED WITHIN
THE FIRST 30 DAYS FROM THE DATE OF THE LAST STATEMENT CYCLE ARE USUALLY RESOLVED MUCH MORE QUICKLY
THAN DATED REQUESTS. As a fraud prevention measure, you need to review your statements and report unauthorized use or errors
to us, as explained in more detail below.

If your checkbook and statement do not balance have you:
             Accounted for                             Verified additions and sub                       Compared canceled                  Compared deposit amounts on
              bank charges?                            tractions in your checkbook?                     checks to check stub?              statement to your checkbook?

Any charges for imprinted checks include state sales tax computed at the current rate, when applicable. You can call (800) 774-7390 to
request an item or substitute check, or a legible copy. We will without charge provide at least two items (or substitute checks or legible
copies) upon request, with respect to each statement.

                              IN CASE OF ERRORS OR QUESTIONS CONCERNING YOUR ELECTRONIC TRANSFERS
                                                       (For Consumer Clients)
Telephone Silicon Valley Bank at (800) 774-7390 or write us at: Silicon Valley Bank, Attn: Client Services, 3003 Tasman Drive, Santa
Clara, CA 95054, as soon as you can, if you think your statement or your receipt is wrong or if you need more information about a
transfer on the statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST statement on which the
error or problem appeared.

       •     Tell us your name and account number (if any).
       •      Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe this is an error or
             why you need more information.
       •     Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation.

For questions about preauthorized transfers, please contact us at (800) 774-7390.

                                            IN CASE OF UNAUTHORIZED USE OF YOUR CHECKS OR ACCOUNTS
You agree to review your statement and to report unauthorized use (checks or other charges that are forged, altered or other
unauthorized use) or error immediately. Your deposit agreement sets specific times within which you must report unauthorized use or
errors to us. In summary (and subject to special rules that may apply to consumers), if you fail to report unauthorized use or errors to
us within 30 days after your statement is available, you may be liable for subsequent unauthorized use by the same wrongdoer. If you
fail to report within 60 days, you may also be precluded from asserting the unauthorized use or other error against us. Your statement
is deemed “available” when made available in paper or electronic form. Your deposit agreement or Related Agreements may set
shorter reporting requirements, such as for ACH services.

                                                                        FAIR CREDIT REPORTING ACT
 We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 may be reflected in your credit report.
                                                                      Member of FDIC and Federal Reserve System.
                      SVB SVB> and SVB>Find a way are all trademarks of SVB Financial Group. ©2013 Silicon Valley Bank.® All rights reserved.
                                                                                           Rev. 09-01-13
                          Case 18-11625-LSS               Doc 509         Filed 12/27/19              Page 18 of 25


                  SiliconValley Bank                                                 August 2019
                 3003 Tasman Drive                                                   Reporting Activity 08/01 - 08/31             Page 1 of 2
                 Santa Clara, CA 95054

        ADDRESS SERVICE REQUESTED                                                            Managing Your Accounts
                                                                                             I   Phone:             (408)654-4636
       >Dbnfc,7 33SSDSS         □□□!    DTElTb    lOZ

        TINTRI INC                                                                               Toll-Free:          (800)774-7390
        DEBTOR-IN-POSSESSION
        PAYROLL ACCOUNT                                                                          Email:              clientservice@svb.com
        303 RAVENDALE DRIVE
        MOUNTAIN VIEW CA 94043                                                          //
                                                                                         Ml      Online:            www.svb.com




 Summary of Accounts
                              Account Type                                                            Account Number        Ending Baiance
                              Analysis Checking                                                            XXXXXX4131                    $0.00
                              Total Balance                                                                                              $0.00




Analysis Checking - XXXXXX4131
Account Summary
Date              Description
08/01/2019         Beginning Balance                                      $0.00
08/31/2019         Ending Baiance                                         $0.00
                  Total debits this period                                $0.00
                  Total credits this period                               $0.00

                   Service Charge                                         $0.00


Account Activity
  Transaction Date        Description                                                        Debits             Credits              Baiance

  08/01/2019              Beginning Balance                                                                                            $0.00

                          No activity this statement period
  08/31/2019              Ending Balance                                                                                               $0.00
                                                                                                                                                 a

                                                                                                                                                 o




                                                                                                                                                 o
                                                                                                                                                 a

                                                                                                                                                 r-




                                                                                                                                                 ru


                                                                                                                                                 nj




                                                                                                                                                 ru




                                                                                                                                                 0“

                                                                                                                                                 JD




              Member
                                                           ALL SVB AUDIT CONFIRMATION REQUESTS SHOULD BE
 1=1 FDIC
 tOMlKMWlie
                                                      SUBMITTED TO CAPITAL CONFIRMATION WVWV.CONFIRMATION.COM
 LENDER
                                  Case 18-11625-LSS                          Doc 509               Filed 12/27/19             Page 19 of 25
                                               CHECKS OUTSTANDING

                                                                                                                                   CHECKBOOK RECONCILIATION
DATE                AMOUNT                  DATE               AMOUNT               DATE               AMOUNT
OR#                                         OR#                                     OR #
                                                                                                                   1
                                                                                                                        ENTER
              1-                                                                                                        BALANCE THIS
                                                                                                                        STATEMENT


                                                                                                                        ADD


                                                                                                                       , RECENT DEPOSITS
                                                                                                                         (NOT CREDITED ON
                                                                                                                         THIS STATEMENT)




                                                                                                                        SUBTOTAL                     $


                                                                                                                        SUBTRACT TOTAL
                                                                                                                       ' ITEMS OUTSTANDING          i $

BALANCE should agree with your checkbook balance after d'^ucting charges and adding credits not shown in your
checkbook but included on this statement as follows;                                                                     BALANCE                    I $
interest-ADD Overdraft-DEDUCT Automatic Payment-DEDUCT Automatic Advance-ADD               Service Charge-DEDUCT

PLEASE REPORT ANY ERRORS OR OMISSIONS PROMPTLY TO US. ERRORS OR OMISSIONS THAT ARE REPORTED WITHIN
THE FIRST 30 DAYS FROM THE DATE OF THE LAST STATEMENT CYCLE ARE USUALLY RESOLVED MUCH MORE QUICKLY
THAN DATED REQUESTS. As a fraud prevention measure, you need to review your statements and report unauthorized use or errors
to us, as expiained in more detaii below.

If your checkbook and statement do not balance have you:
             Accounted for                             Verified additions and sub                       Compared canceled                   Compared deposit amounts on
             bank charges?                             tractions in your checkbook?                     checks to check stub?               statement to your checkbook?

Any charges for imprinted checks include state sales tax computed at the current rate, when applicable. You can call (800) 774-7390 to
request an item or substitute check, or a legible copy. We will without charge provide at least two items (or substitute checks or legible
copies) upon request, with respect to each statement.

                              IN CASE OF ERRORS OR QUESTIONS CONCERNING YOUR ELECTRONIC TRANSFERS
                                                                             (For Consumer Clients)
Telephone Silicon Valley Bank at (800) 774-7390 or write us at: Silicon Valley Bank, Attn: Client Services, 3003 Tasman Drive, Santa
Clara, CA 95054, as soon as you can, if you think your statement or your receipt is wrong or if you need more information about a
transfer on the statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST statement on which the
error or problem appeared.

       •     Tell us your name and account number (if any).
       •     Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe this is an error or
             why you need more information.
       •     Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation.

For questions about preauthorized transfers, please contact us at (800) 774-7390.

                                            IN CASE OF UNAUTHORIZED USE OF YOUR CHECKS OR ACCOUNTS
You agree to review your statement and to report unauthorized use (checks or other charges that are forged, altered or other
unauthorized use) or error immediately. Your deposit agreement sets specific times within which you must report unauthorized use or
errors to us. In summary (and subject to special rules that may apply to consumers), if you fail to report unauthorized use or errors to
us within 30 days after your statement is available, you may be liable for subsequent unauthorized use by the same wrongdoer. If you
fail to report within 60 days, you may also be precluded from asserting the unauthorized use or other error against us. Your statement
is deemed "available" when made available in paper or electronic form. Your deposit agreement or Related Agreements may set
shorter reporting requirements, such as for ACH services.

                                                                        FAIR CREDIT REPORTING ACT
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
may be reflected in your credit report.

                                                                      Member of FDIC and Federal Reserve System.
                     SVB, SVB> and SVB>Find a way are all trademarks of SVB Financial Group. ©2013 Silicon Valley Bank.® All rights reserved.
                                                                                           Rev. 09-01-13
                           Case 18-11625-LSS               Doc 509         Filed 12/27/19             Page 20 of 25
          svb y
                   SiliconValleyBank                                                 August 2019
                  3003 Tasman Drive                                                  Reporting Activity 08/01 - 08/31             Page 1 of 2
                  Santa Clara, CA 95054

        ADDRESS SERVICE REQUESTED                                                            Managing Your Accounts

       >Dbl4Da 332SDSS           □□□!    DTSlTb    lOZ                                  © Phone:                    (408)654-4636

        TINTRI INC
                                                                                        © Toll-Free:                (800)774-7390
         DEBTOR-IN-POSSESSION
         FOR STOCK OPTIONS ACCOUNT                                                               Email:              clientservice@svb,com
        303 RAVENDALE DRIVE
                                                                                        //
         MOUNTAIN VIEW CA 94043                                                                                     www.svb.com
                                                                                         Bi      Online:




  Summary of Accounts
                               Account Type                                                           Account Number        Ending Baiance
                               Analysis Checking                                                           XXXXXX7412                   $0.00
                               Total Balance                                                                                            $0.00




Analysis Checking - XXXXXX7412
Account Summary
Date               Description
08/01/2019          Beginning Balance                                      $0.00
08/31/2019          Ending Baiance                                         $0.00
                   Total debits this period                                $0.00
                   Total credits this period                               $0.00

                    Service Charge                                         $0.00


Account Activity
                                                                                             Debits             Credits            Baiance
  Transaction Date         Description
  08/01/2019               Beginning Balance                                                                                          $0.00

                           No activity this statement period
  08/31/2019               Ending Balance                                                                                             $0.00
                                                                                                                                                Q
                                                                                                                                                □




                                                                                                                                                a
                                                                                                                                                o


                                                                                                                                                0-
                                                                                                                                                OJ
                                                                                                                                                tr
                                                                                                                                                Q




                                                                                                                                                _D




                                                                                                                                                O




                                                                                                                                                «o




                                                                                                                                                _D




               Member
                                                            ALL SVB AUDIT CONFIRMATION REQUESTS SHOULD BE
 (QML H«KI«0
 LENDER
               FDIC                                    SUBMITTED TO CAPITAL CONFIRMATION WWW,CONFIRMATION.COM
                                  Case 18-11625-LSS                           Doc 509              Filed 12/27/19             Page 21 of 25
                                               CHECKS OUTSTANDING

                                                                                                                                  CHECKBOOK RECONCILIATION
DATE                AMOUNT                  DATE              AMOUNT                DATE               AMOUNT
OR#                                         OR#                                     OR#


                                                                                                                        ENTER
                                                                                                                        BALANCE THIS
                                                                                                                        STATEMENT

                                                                                                                        ADD


                                                                                                                        RECENT DEPOSITS
                                                                                                                        (NOT CREDITED ON
                                                                                                                        THIS STATEMENT)




                                                                                                                        SUBTOTAL                    $


                                                                                                                        SUBTRACT TOTAL
                                                                                                                        ITEMS OUTSTANDING          i $

BALANCE should agree with your checkbook balance after deducting charges and adding credits not shown in your
checkbook but included on this statement as follows:                                                                    BALANCE
Interest-ADD Overdraft-DEDUCT Automatic Payment-DEDUCT Automatic Advance-ADD              Service Charge-DEDUCT

PLEASE REPORT ANY ERRORS OR OMISSIONS PROMPTLY TO US. ERRORS OR OMISSIONS THAT ARE REPORTED WITHIN
THE FIRST 30 DAYS FROM THE DATE OF THE LAST STATEMENT CYCLE ARE USUALLY RESOLVED MUCH MORE QUICKLY
THAN DATED REQUESTS. As a fraud prevention measure, you need to review your statements and report unauthorized use or errors
to us, as explained in more detail below.

If your checkbook and statement do not balance have you:
             Accounted for                             Verified additions and sub                       Compared canceled                  Compared deposit amounts on
             bank charges?                             tractions in your checkbook?                     checks to check stub?              statement to your checkbook?

Any charges for imprinted checks include state sales tax computed at the current rate, when applicable. You can call (800) 774-7390 to
request an item or substitute check, or a legible copy. We will without charge provide at least two items (or substitute checks or legible
copies) upon request, with respect to each statement.

                              IN CASE OF ERRORS OR QUESTIONS CONCERNING YOUR ELECTRONIC TRANSFERS
                                                       (For Consumer Clients)
Telephone Silicon Valley Bank at (800) 774-7390 or write us at: Silicon Valley Bank, Attn: Client Services, 3003 Tasman Drive, Santa
Clara. CA 95054, as soon as you can, if you think your statement or your receipt is wrong or if you need more information about a
transfer on the statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST statement on which the
error or problem appeared.

       •     Tell us your name and account number (if any).
       •      Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe this is an error or
             why you need more information.
       •     Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation.

For questions about preauthorized transfers, please contact us at (800) 774-7390.

                                            IN CASE OF UNAUTHORIZED USE OF YOUR CHECKS OR ACCOUNTS
You agree to review your statement and to report unauthorized use (checks or other charges that are forged, altered or other
unauthorized use) or error immediately. Your deposit agreement sets specific times within which you must report unauthorized use or
errors to us. In summary (and subject to special rules that may apply to consumers), if you fail to report unauthorized use or errors to
us within 30 days after your statement is available, you may be liable for subsequent unauthorized use by the same wrongdoer. If you
fail to report within 60 days, you may also be precluded from asserting the unauthorized use or other error against us. Your statement
is deemed “available” when made available in paper or electronic form. Your deposit agreement or Related Agreements may set
shorter reporting requirements, such as for ACH services.

                                                                        FAIR CREDIT REPORTING ACT
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 may be reflected in your credit report.

                                                                      Member of FDIC and Federal Reserve System.
                      SVB, SVB> and SVB>Find a way are all trademarks of SVB Financial Group. ©2013 Silicon Valley Bank.® All rights reserved.
                                                                                           Rev. 09-01-13
                     Case 18-11625-LSS           Doc 509         Filed 12/27/19         Page 22 of 25




In re Tintri, Inc.                                                                               Case no. 18-11625(KJC)
Debtor                                                                           eriod: August 1, 2019 to August 3 1,2019

                                  STATEMENT OF OPERATIONS(UNAUDITED)
                                                  (Income Statement')

Ordinary Income/Expense
  Total - Income                                                                                                     $0
  Total - Cost Of Sales                                                                                              $0
  Gross Profit                                                                                                       $0

  Expense
    Outside Services^                                                                                            $3,825
    Other'’                                                                                                      $2,646
  Total - Expense                                                                                                $6,471
Net Ordinary Income                                                                                             ($6,471)
Other Income and (Expenses)                                                                                          $0

Net Income                                                                                                      ($6,471)

Notes:

I. Presentation is non GAAP and represents cash receipts and disbursementfor activity during the period only.
Adjustments to historicalfinancial statements have not been made to reflect purchase / wind down activities.
2. Includes payments to 1099 contractors.
3. Balance is comprised primarily ofpost petition taxes and bankfees.




                                                                                                                FORM MOR-2
                     Case 18-11625-LSS                   Doc 509          Filed 12/27/19             Page 23 of 25




In re Tintri, Inc.                                                                                                  Case no. 18-11625(KJC)
Debtor                                                                                   Reporting Period: August 1, 2019 to August 31, 2019


                                             BALANCE SHEET(UNAUDITED)


                                       ASSETS
  Current Assets
    Total Bank Cash                                                                                                                S181,001
    Aeeounts Reeeivable
         Accounts Receivable                                                                                                     $1,763,653
         Bad Debt Reserve                                                                                                       ($1,763,653)
                                1
    Total Accounts Receivable                                                                                                             SO

Total ASSETS                                                                                                                              $0

                               LIABILITIES & EQUITY
  Current Liabilities

    Accounts Payable^                                                                                                              $371,663
    Other Current Liability
         Accrued Liabilities - Taxes                                                                                                      $0

    Total Other Current Liability                                                                                                         SO
  Total Current Liabilities                                                                                                        S371,663

  Total Long Term Liabilities                                                                                                             SO

                                       EQUITY
  Total Equity^                                                                                                                   (S371,663)
Total LIABILITIES & EQUITY                                                                                                                SO


Notes:

Presentation is non GAAP and represents current estimates ofcash assets and liabilities and subject to change.
I. Accounts receivable balancefully reserved based on aging ofcurrent balances and collection efforts to date.
2. Payables are estimated and are subject to change. Includes an estimatefor Administrative claims based on claims currently submitted.
3. Reflects estimates based on information available in the reporting period. Does not reflect GAAP adjustmentsfor Sale and Bankruptcy activities




                                                                                                                                     FORM MOR-3
                        Case 18-11625-LSS                         Doc 509             Filed 12/27/19                  Page 24 of 25




In re Tintri, Inc.                                                                                                                    Case no. 18-11625 (KJC)
Debtor                                                                                                       Reporting Period: August 1,2019 to August 31,2019

                                         STATUS OF POSTPETITION TAXES(UNAUDITED)


                                                               Estimated
                                                                  Tax
                                                                Liability
Description of Tax                                             8/31/2019


Estimated Tax - Federal Taxes                                        $0.00
Estimated Tax - California Tax - Sales & Use(a)                      $0.00

Estimated Tax - California Tax - Asset Sale(a)                       $0.00
Estimated Tax - Other                                                $0.00


Total Taxes(b)                                                       $0.00
Notes:

(a) CA lax liahililies paid in January of2019
(b) Final iax relurns were prepared and submilled in 2018. Nofurlher Federal or Slale lax liabililies are expected.


                                 SUMMARY OF UNPAID POSTPETITION DEBTS(UNAUDITED)


                                                                                               Number of Days Past Due
                                                             Current          0-15            15-30          30-45           45-60         60+
                                                                         $0             $0              $0              $0            $0            $0
Accotints Payable(c)
                                                                         $0              so             $0              $0            so            $0
Total Postpetition Debts(d)
(e) AP may includes balancesfrom rejected coniracts and invoices transferred to DON and does mu include esiimaies /'or luxes or Adminislralive Claims
(d) Amounts do not include balancesfor Accrued inleresi & jinancing expenses




                                                                                                                                                         FORM MOR-4
                      Case 18-11625-LSS                         Doc 509           Filed 12/27/19        Page 25 of 25




In re Tintri, Inc.                                                                                                       Case no, 18-1 1625(KJC)
Debtor                                                                                         Reporting Period: August 1, 2019 to August 31,2019



               ACCOUNTS RECEIVABLE RECONCILIATION AND AGING(UNAUDITED)


Accounts Receivable Reconciliation                                                                                        Amount

Total Accounts Receivable at the beginning of the reporting period                                                    $1,763.653.10
-b Amounts billed during the period                                                                                           $0.00

- Amounts collected during the period                                                                                         $0.00

- Other GAAP adjusting entries*                                                                                               $0.00

Total Accounts Receivable at the end of the reporting period                                                          $1,763.653.10

*True upfrom prior period balance.

Accounts Receivable Aging                                                                                                 Amount

Current                                                                                                                       $0.00

0-15 days old                                                                                                                 $0.00
15-30 days old                                                                                                                $0.00

30-45 days old                                                                                                                $0.00
45-60 days old                                                                                                                $0.00
60 + davs old                                                                                                         $1,763,653.10
Total Accounts Receivable                                                                                             $1,763,653.10
Amount considered uncollectible (Bad Debt)                                                                         ($1,763,653.10)
Accounts Receivable (Net)                                                                                                     $0.00


                                                  DEBTOR QUESTIONNAIRE

                                                                                               Yes                No
Must be completed each month
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.                                                   X

2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.                                           X

3, Have all postpetition tax returns been timely filed'’ If no, provide an explanation
    below.                                                                                     X

4, Are workers compensation, general liability and other necessary insurance
    coverages in effect? If no, provide an explanation below.                                  X

5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
    provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                X




                                                                                                                                         FORM MOR-5
                                                                                                                                              (04/07)
